PER CURIAM.
Robert Wilson appeals his attempted armed robbery and armed robbery convie-*1120tions. We affirm the convictions. With respect to Wilson’s sentence for count I, however, the State has conceded that the trial court lacked jurisdiction to rule on the 3.800(b)(2) motion more than sixty days after such motion was filed absent the timely filing of a motion for extension of time. See Edmond v. State, 832 So.2d 782 (Fla. 4th DCA 2002); Jackson v. State, 793 So.2d 117 (Fla. 2d DCA 2001). We, therefore, reverse the sentence imposed for count I and remand for the entry of a new sentencing order.
AFFIRMED in part, REVERSED in part and REMANDED.
WARNER, POLEN and STEVENSON, JJ., concur.